Citation Nr: 1430272	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-46 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hypertension to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

The Board remanded these issues in October 2011 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claims as reflected in the September 2012 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in a February 2014 VA examination that he stopped working at the post office due to his knee condition and that he is receiving disability from the Social Security Administration (SSA).  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103(A)(c)(3) ; 38 C.F.R. § 3.159(c)(2) .  Unfortunately, the SSA records are not associated with the claims folder.  In light of the foregoing, the Board concludes that a remand is necessary to obtain the SSA determination and associated medical records.

The Board also finds that any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  

With respect to the Veteran's service connection claim for hypertension, the Veteran contends that his hypertension was caused by or aggravated by his right knee disability.  This claim is inextricably intertwined with the service connection claim for a right knee disability and therefore, the Board will defer action on the issue of entitlement to service connection for hypertension until after completion of the action requested above, and the issue of entitlement to service for a right knee disability has been readjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes. Any records received should be associated with the Veteran's claims folder. If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Obtain and associate with the claims file any outstanding VA treatment records with respect to the Veteran's right knee and hypertension.  If those records are not available, attempt to obtain the records from any alternative source available. If the records are still not available, obtain written confirmation of that fact. If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond. The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.

3. Upon completion of the foregoing and any other additional development deemed necessary, readjudicate the Veteran's service connection claims for a right knee disability and hypertension, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



